Dissenting Opinion by
Judge Colins:
I must respectfully dissent.
I believe that the majority’s conclusion that the claimant’s duties as a laboratory technician included snow shoveling is unsupported by substantial evidence.
There was nothing in the claimant’s job description requiring him to shovel snow.1 Certainly, it was *175totally unrelated to his primary duties as a lab technician, which also included some computer programming.
Although it is reasonable for a lab technician to be required to keep the laboratory and equipment clean, I do not agree that it is reasonable to require that the claimant shovel snow. This Court has previously stated that an employer can only expect an employee to perform duties which are either part of the employment contract, express or implied, or are reasonable changes in those duties. Howard v. Unemployment Compensation Board of Review, 32 Pa. Commonwealth Ct. 512, 379 A.2d 1085 (1977). Snow shoveling was not included within the claimant’s job description, nor was it of such a nature that in the context of the claimant’s primary job his employer could reasonably expect him to complete it. Brennan v. Unemployment Compensation Board of Review, 17 Pa. Commonwealth Ct. 569, 333 A.2d 794 (1975).
Also, I believe that the claimant has established good cause for his actions. Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 351 A.2d 631 (1976).
The rationale upon which this concept of good cause was developed was that where the action of the employee is justifiable or reasonable under the circumstances it cannot be considered wilful misconduct since it can not [sic] properly be charged as willful disregard of the employer’s intents [sic] or rules or the standard of conduct the employer has a right to expect.
Id. at 87, 351 A.2d at 634. The claimant was not properly dressed to shovel snow because he had no boots, gloves, or heavy clothing other than that suitable for walking from his car to the building.
*176Finally, I disagree with the majority’s conclusion that the claimant’s lack of appropriate attire for performing such a cold-weather duty is without merit as he should have known to come to work equipped with adequate attire. This conclusion assumes the following facts that are not in evidence:
(1) that the Aveather was such, i.e., there was already snow on the ground when the claimant left for work, that the claimant should have realized he might he asked to shovel snow; and
(2) that the claimant OAvned adequate attire for snow shoveling.
For these reasons, the order of the Board should be reversed.

 QCL: [the claimant] Do you have written job descriptions?
AEW: '[the employer’s witness] Yes.
QOL: In that job description does it say anything about maintenance work for lab ?
AEW: It says keep the place clean, in repair, that sort of thing.
QOL: Are they talking about the inside or outside?
AEW: Nothing specific.
AOL: Nothing specific about shoveling snow?
AEW: No. (N.T. p. 4, 3/2/82).